Title: To James Madison from Edward Thornton, 16 August 1801
From: Thornton, Edward
To: Madison, James


Sir,
Philadelphia 16th August 1801.
The annexed article, which I have copied from a Philadelphia newspaper, is the only information I have of the entry of a French Privateer with her prize into the harbour of Portland in the district of Maine; and as His Majesty has no Consul in that port, I cannot flatter myself with receiving the details at a very early date.
In the papers which I had the honour of transmitting to you in the beginning of the month, you will observe that the Governor of the State of Massachusetts conceives himself to have no Authority to carry into execution the stipulations of a Compact, which is acknowleged to be the law of the land, without an act of Congress or a request of the President: and I cannot avoid dwelling once more upon the injury done to the commerce of His Majesty’s subjects by the asylum, thus unavoidably granted under the present circumstances, to vessels, which ought to be immediately excluded from the American harbours. I have the honour to be with perfect truth and respect, Sir, Your most obedient humble servant,
Edwd Thornton.
 

   RC and enclosure (DNA: RG 59, NFL, Great Britain, vol. 2). RC docketed by Wagner as received 19 Aug. For enclosure, see n. 1.


   The enclosed extract (1 p.) from the 12 Aug. Philadelphia Gazette of the U.S. cited a 27 July account from Portland that the French privateer L’Expérience had anchored there with its prize, the schooner British Queen, and that the prize vessel had been ransomed for $2,000.

